Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 2 and 8-12 are pending and the subject of this NON-FINAL Office Action.  This is the first office action on the merits.

Election/Restrictions
Applicant’s election with traverse of Group I in the Reply filed 06/07/2021 is acknowledged.  However, Applicants arguments are moot in light of the Office’s decision to withdraw this restriction requirement because an undue search burden does not exists because all claims require the combination of 10 primer pairs of claim 10.

Objections to Specification
	Table 1 and pages 24-25 of the specification are objected to for containing sequence of 10 or more nucleotides without sequence identifiers.  See MPEP § 2421.02 (“The sequence rules embrace all unbranched nucleotide sequences with ten or more bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 4 “specifically defined” nucleotides or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database.”); 37 CFR § 1.821.

Claim Interpretations
“[T]he nucleotide sequence set forth in” is interpreted as a closed transitional phrase just like “consisting of.”  See MPEP § 2111.03.
The following statements of the purpose of the claimed methods fail to further limit the method itself: “the purpose of the method is to identify whether a virus to be tested is an avian influenza vims and, if it is an avian influenza virus, identify the N subtype to which it belongs” (claim 8); “the purpose of the method is to identify whether a sample to be tested contains an avian influenza virus, and if it contains an avian influenza vims, identify the N subtype to which the contained avian influenza virus belongs” (claim 9).  These statements merely state an intended diagnostic use for the method of using the claimed primers, but fail to recite any additional steps of the method.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
The claims are confusing because they recite “if a peak in the range of [number]bp is shown . . .,” but fails to recite where the peaks are shown.

Throughout the claims, “the Sequence Listing” lacks antecedent basis; thus it is not clear what “sequence listing” is referenced.  It is noted that this language is unnecessary because using a sequence identifier is sufficient.  See MPEP §§ 2421-24.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, claim 10 is directed to natural sequences found within the primer sequences.  The primer sequences claimed as portions of SEQ ID NOs: 1-20 read on the natural sequences from Avian influenza virus.  Combining multiple natural sequences fails to add significantly more to the natural sequences themselves such that they are markedly different from natural sequences.
	It is noted that claim 11 is not rejected because it has the additional non-natural structural feature of each forward primer of the 10 primer pairs further comprising a 5' 

Allowable Subject Matter Over prior Art
Claims 8-10 and 11-12 contain allowable subject matter over the prior art. The combination of SEQ ID NOS: 1-20 are novel primer set.  The closest prior art fails to teach or suggest this primer set.  Instead, the closest prior art teaches to detect the claimed Avian influenza virus N1-N9 subtype sequences and M gene sequences (Huang et al, Neuraminidase subtyping of avian influenza viruses with PrimerHunter-designed primers and quadruplicate primer pools, PLoS One. 2013 Nov 29;8(11):e81842. doi: 10.1371/journal.pone.0081842. eCollection 2013; Sun et al, Development of a multiplex probe combination-based one-step real-time reverse transcription-PCR for NA subtype typing of avian influenza virus, Scientific Reports (Nature Publisher Group); London Vol. 7,  (Oct 2017): 1-11. DOI:10.1038/s41598-017-13768-4), but fails to teach the specific primer set as claimed.

Claim Warnings
Upon allowability of the claims, claims 2 and 8-9 will be objected to for being dependent on a later claim.  See MPEP § 608.01(n).
Claims 9 and 10 are substantial duplicates. See MPEP § 706.03(k).

Conclusion
No claims are allowed.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637